Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered March 22, 1982, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress evidence (Hentel, J.). 1i By order dated July 5, 1983, this matter was remitted to Criminal Term to the Judge who presided at the suppression hearing to hear and report as to whether, inter alia, certain memoranda which were not disclosed to defense counsel during that hearing could be considered the duplicative equivalent of the Grand Jury testimony which had been furnished to the defense, in accordance with People v Consolazio (40 NY2d 446, 454, cert den 433 US 914) {People v Martinez, 96 AD2d 516). Criminal Term has now complied. 11 Judgment affirmed. 11 We concur with the finding of Criminal Term, reached after a comparison of the Grand Jury testimony of the arresting officer and the memorandum prepared by the Assistant District Attorney summarizing his interview with that officer, that the relevant material was duplicative. Therefore, the fact that this memorandum was withheld from the defense cannot be considered reversible error (see People v Consolazio, supra; People v Perez, 100 *885AD2d 366 [decided herewith]). 11 We have considered defendant’s remaining contentions on appeal and find them to be without merit. Gibbons, J. P., Bracken, Brown and Niehoff, JJ., concur.